Per Curiam.

After careful consideration of the record before us, we concur in the board’s findings of respondent’s violation of the Code of Professional Responsibility. We decline, however, to adopt the board’s recom*180mended sanction, finding that respondent’s misconduct warrants a more severe penalty. We thus suspend respondent from the practice of law in Ohio for a period of six months, with reinstatement conditioned upon repayment of the retainer fees tendered to him by his clients. Costs taxed to the respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright and Resnick, JJ., concur.
H. Brown, J., dissents.